ORDER
PER CURIAM.
Mark S. Williams, Sr. (“Father”) appeals from the trial court’s judgment in favor of Martha A. Williams, extending Father’s child support obligation past the eighteenth birthday of Mark S. Williams, Jr. (“Son”). Pursuant to section 452.340.4, RSMo. 2000,1 the trial court held Son was not emancipated because he is unmarried, insolvent, and mentally incapacitated from supporting himself for the foreseeable future. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err in its judgment. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All further statutory references are to RSMo 2000 as supplemented, unless otherwise indicated.